DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “wherein light transmittances of a first touch sensor constituted by the first touch sensor electrode and the second dummy electrode, a second touch sensor constituted by the second touch sensor electrode and the first dummy electrode, and the fingerprint sensor are the same as each other or have a difference within a predetermined range therebetween.” This statement would cover all combinations of light transmittances because it covers the same and any differences within a range and thus is indefinite.	Claims 10 and 12 recite that the first or second  fingerprint sensor electrodes are disposed to substitute for any one of the first or second dummy electrodes. However, this directly contradicts the statement in independent claim 1 “wherein the first fingerprint sensor electrode and the second fingerprint sensor electrode are arranged at the same position” thus making the claims indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENG (2014/0152608) in view of HAN et al (2016/0232395) (herein “HAN”).	In regards to claim 1,PENG teaches a touch sensor, comprising: a lower electrode layer including a plurality of first touch sensor electrodes arranged two-dimensionally, first dummy electrodes (See; Fig. 1B and p[0023] for a plurality of second electrodes 161 and second dummy electrode 171 alternately arranged on a lower side of substrate 15); and an upper electrode layer formed on one side of the lower electrode layer and including a plurality of second touch sensor electrodes arranged two-dimensionally, second dummy electrodes (See; Fig. 1B and p[0023] for a plurality of first electrodes 131 and first dummy electrode 141 alternately arranged on a upper side of substrate 15)) and the first touch sensor electrode and the second dummy electrode are arranged at the same position so as to face each other, and the second touch sensor electrode and the first dummy electrode are arranged at the same position so as to face each other (See; Fig. 1B where the first electrodes 131 are arranged at the same position as second dummy electrodes 171 and second electrodes 141 are arranged at the same position as the first dummy electrodes 141). Peng fails to explicitly teach a touch sensor with a fingerprint sensor, comprising: a lower electrode layer including one or more first fingerprint sensor electrodes and an upper electrode layer formed on one side of the lower electrode layer and including one or more second fingerprint sensor electrodes, wherein the first fingerprint sensor electrode and the second fingerprint sensor electrode are arranged at the same position so as to face each other to constitute the fingerprint sensor.	However HAN teaches a touch sensor with a fingerprint sensor (See; Fig. 1, p[0045] and p[0075] for touch array including a plurality of touch electrodes in the first active area AA and a fingerprint sensor FS disposed in the first bezel area BA), comprising: a lower electrode layer including one or more first fingerprint sensor electrodes and an upper electrode layer formed on one side of the lower electrode layer and including one or more second fingerprint sensor electrodes, wherein the first fingerprint sensor electrode and the second fingerprint sensor electrode are arranged at the same position so as to face each other to constitute the fingerprint sensor (See; Fig 1 and p[0046] where the fingerprint sensor FS is made up of first fingerprint electrodes Fx1-Fx6 and second fingerprint electrodes Fy1-Fy6 each begin on a different electrode layer and arranged at the same position so as to face each other to constitute the fingerprint sensor).	Therefore it would have been obvious to modify PENG to utilize a fingerprint sensor such as in HAN so as to add an added layer of security to the device to prevent unauthorized access to the device. 	In regards to claim 2, the combination of PENG and HAN teaches wherein light transmittances of a first touch sensor constituted by the first touch sensor electrode and the second dummy electrode, a second touch sensor constituted by the second touch sensor electrode and the first dummy electrode (See; p[0020][p[0021] where the electrodes are light-transmissive structures and where the first and second electrodes would be made of the same material and thus have the same light transmissivity), and the fingerprint sensor are the same as each other or have a difference within a predetermined range therebetween (See; Fig. 1 where the fingerprint sensor would have a certain light transmissivity). Therefore when the two references are combined the touch sensors of PENG would have a certain light transmissivity and there would be a difference within a predetermined (undefined) range of HAN’s fingerprint sensor, thus reading on the current claim language. 	In regards to claim 3, HAN teaches wherein the first fingerprint sensor electrode includes a plurality of patterns formed to be spaced apart from each other in a first direction, and the second fingerprint sensor electrode includes a plurality of patterns formed to be spaced apart from each other in a second direction intersecting with the first direction at a predetermined angle (See; Fig. 1 where the first and second fingerprint electrodes are each composed of a plurality of electrode lines spaced apart and intersecting with one another).
	In regards to claim 4, HAN fails to explicitly teach wherein an interval between the patterns adjacent to each other is 0.1 to 30 pm, however does show the patterns being spaced apart by a small distance. However since the disclosure offers no criticality and no unexpected results from having these dimensions then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the dimensions above as a mere design choice based on the specific device that it will be used for.
	In regards to claim 5, Han fails to explicitly teach wherein a width of the pattern is 0.1 to 100 um. however does show the patterns being spaced apart by a small distance. However since the disclosure offers no criticality and no unexpected results from having these dimensions then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the dimensions above as a mere design choice based on the specific device that it will be used for.

	In regards to claim 6, HAN teaches wherein the fingerprint sensor is disposed at an outer side of a touch display device (See; Fig. 1, p[0045] and p[0075] for touch array including a plurality of touch electrodes in the first active area AA and a fingerprint sensor FS disposed in the first bezel area BA which is disposed at an outer side of a touch display device). 

	In regards to claim 7, HAN teaches wherein the fingerprint sensor is disposed to be spaced apart from an outer side of a touch display device inward by one or more first touch sensor electrodes or second touch sensor electrodes (See; Fig. 1, p[0045] and p[0075] for touch array including a plurality of touch electrodes in the first active area AA and a fingerprint sensor FS disposed in the first bezel area BA which is disposed at an outer side of a touch display device and spaced from the touch sensor electrodes).

	In regards to claim 8, PENG teaches wherein a first touch sensor constituted by the first touch sensor electrode and the second dummy electrode, a second touch sensor constituted by the second touch sensor electrode and the first dummy electrode have the same shape (See; Fig. 1B where the electrodes have the same shapes). PENG fails to explicitly teach the fingerprint sensor have the same shape. However, HAN teaches the fingerprint sensor have the same shape (See; Fig. 1). The combination of PENG and HAN fail to explicitly teach both the touch sensors and fingerprint sensors having the same shape. 	However, please refer to MPEP §2144.04(IV)(B)which indicates that changes in shape are a matter of obvious design choice absent persuasive evidence that the particular shape configuration is significant. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the shape of all of the electrodes to have similar shapes so as to make the manufacturing process more streamlined. Such a modification would merely constitute a design choice absent evidence of a proven significance or discernable function of the particularly claimed shape
	In regards to claim 9, PENG teaches wherein the first touch sensor electrodes and the first dummy electrodes are alternately arranged (See; Figs. 1A and 1B).

	In regards to claim 11, PENG teaches wherein the second touch sensor electrodes and the second dummy electrodes are alternately arranged (See; Figs. 1A and 1B).

	In regards to claim 13, PENG teaches wherein the lower electrode layer includes a first conductive line connecting between the first touch sensor electrodes adjacent to each other in a third direction, and the upper electrode layer includes a second conductive line connecting between the second touch sensor electrodes adjacent to each other in a fourth direction in a direction intersecting with the third direction (See; Fig. 1A and p[0019] where the electrode lines are each wired together in series and are inherently connected via a connecting line to a controller. Further since the first and second electrode lines intersect with one another and thus their connecting lines would intersect as well).

	In regards to claim 14, PENG teaches a base film formed on the other surface of the lower electrode layer; and a cover layer formed on one surface of the upper electrode layer (See; Fig. 1B for adhesive layer 12 and cover layer 11).

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENG (2014/0152608) in view of HAN et al (2016/0232395) (herein “HAN”) and further in view of SHAIKH et al (2012/0105081) (herein “SHAIKH”).
	In regards to claim 10, the combination of PENG and HAN fail to explicitly teach wherein a single first fingerprint sensor electrode is disposed to substitute for any one of the first dummy electrodes. However, SHAIKH teaches wherein a single first fingerprint sensor electrode is disposed to substitute for any one of the first dummy electrodes (See; Fig. 4 and p[0050] where the electrode stacks may be switchable between a fingerprint sensing mode and a touch sensing mode. This implies that a dummy electrode could be switchable between a fingerprint or dummy electrode mode so as to perform both functions). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of PENG and HAN to use a switchable mode such as in SHAIKH so as to integrate the fingerprint sensor into a touch display while allowing the entire surface of the touch sensing area to be touch sensitive. 
	In regards to claim 12, the combination of PENG and HAN fail to explicitly teach wherein a single second fingerprint sensor electrode is disposed to substitute for any one of the second dummy electrodes. However, SHAIKH teaches wherein a single first fingerprint sensor electrode is disposed to substitute for any one of the first dummy electrodes (See; Fig. 4 and p[0050] where the electrode stacks may be switchable between a fingerprint sensing mode and a touch sensing mode. This implies that a dummy electrode could be switchable between a fingerprint or dummy electrode mode so as to perform both functions). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of PENG and HAN to use a switchable mode such as in SHAIKH so as to integrate the fingerprint sensor into a touch display while allowing the entire surface of the touch sensing area to be touch sensitive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627